 

 

Exhibit 10.1

 



AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of February 24, 2017 (this
“Agreement”), by and among WABASH NATIONAL CORPORATION (the “Borrower”), MORGAN
STANLEY SENIOR FUNDING, INC. (“MSSF”), in its capacity as administrative agent
(in such capacity, the “Administrative Agent”), each Lender and Additional
Refinancing Lender party or consenting hereto, and each of the other Credit
Parties party hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement (as amended by that
certain Amendment No. 1 to Credit Agreement dated as of April 25, 2013, by and
among the Borrower, each lender and each additional refinancing lender party or
consenting thereto and MSSF, as administrative agent, as amended by that certain
Amendment No. 2 to Credit Agreement dated as of March 19, 2015, by and among the
Borrower, each lender and each additional refinancing lender party or consenting
thereto and MSSF, as administrative agent, and as further amended, supplemented
or otherwise modified from time to time immediately prior to the effectiveness
of this Agreement, the “Credit Agreement”; capitalized terms used but not
defined herein having the meanings set forth in the Credit Agreement), dated as
of May 8, 2012, among the Borrower, the Lenders party thereto, and MSSF, as
Administrative Agent;

 

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting the establishment of Refinancing Loan Commitments pursuant to Section
3.2 of the Credit Agreement in an aggregate principal amount of $189,470,212.50
(the “Tranche B-3 Loans”; the Refinancing Loan Commitments relating thereto, the
“Tranche B-3 Commitments”; and the Lenders and Additional Refinancing Lenders
with Tranche B-3 Commitments and any permitted assignees thereof, the “Tranche
B-3 Lenders”) to refinance in full the outstanding Tranche B-2 Loans on the
Effective Date (as defined below);

 

WHEREAS, pursuant to Section 3.2 of the Credit Agreement, the Borrower may
obtain Refinancing Loan Commitments in respect of Refinancing Loans by, among
other things, entering into one or more Refinancing Amendments in accordance
with the terms and conditions of the Credit Agreement;

 

WHEREAS, on the Effective Date, the Borrower has offered to (a) issue the
Tranche B-3 Loans in exchange for certain existing Tranche B-2 Loans pursuant to
a cashless settlement as described herein and (b) to the extent any Tranche B-2
Loans are not so exchanged, to use the proceeds of the Tranche B-3 Loans to
refinance the Tranche B-2 Term Loans outstanding as of the Effective Date after
giving effect to such cashless settlement;

 

WHEREAS, upon the Effective Date, each Tranche B-3 Lender shall have the Tranche
B-3 Commitment set forth opposite its name in the Register;

 

WHEREAS, Wells Fargo Securities, LLC (“WFS”) will act as sole lead arranger and
sole bookrunner for this Agreement, the Tranche B-3 Commitments and the Tranche
B-3 Loans; and

 

WHEREAS, contemporaneously with the effectiveness of the Tranche B-3
Commitments, the Borrower wishes to make certain amendments to the Credit
Agreement to provide for the incurrence of the Tranche B-3 Loans and the other
modifications to the Credit Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

 



 

 

 

1.Credit Document Amendments. The Credit Documents are hereby amended as
follows:

 

(a)Section 1.1 of the Credit Agreement is amended by inserting the following new
definitions in their correct alphabetical order:

 

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement, dated as of
February 24, 2017, among the Borrower, the other Credit Parties party thereto,
the Lenders party thereto, and the Administrative Agent.

 

“Amendment No. 3 Effective Date” shall mean the “Effective Date” under and as
defined in Amendment No. 3.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Tranche B-3 Loan” shall have the meaning specified in Amendment No. 3.

 

“Tranche B-3 Loan Maturity Date” shall have the meaning specified in Amendment
No. 3.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 



 2 

 

 



(b)The definition of “Continuing Director” in Section 1.1 of the Credit
Agreement is amended by deleting the phrase “, but excluding any such individual
originally proposed for election in opposition to the Board of Directors in
office at the Closing Date in an actual or threatened election contest relating
to the election of the directors (or comparable managers) of the Borrower and
whose initial assumption of office resulted from such contest or the settlement
thereof” in clause (b) thereof.

 

(c)The definition of “Lender Insolvency Event” in Section 1.1 of the Credit
Agreement is amended by deleting the word “or” immediately before subclause (ii)
of such definition and adding the following new subclause (iii) after the end of
the text of subclause (ii) therein: “or (iii) become the subject of a Bail-In
Action”.

 

(d)Section 2.15(a) of the Credit Agreement is amended by (i) replacing each
reference to “Tranche B-2 Loans” therein with “Tranche B-3 Loans” and (ii)
replacing the reference to “Tranche B-2 Loan Maturity Date” with “Tranche B-3
Loan Maturity Date”.

 

(e)Section 5.2(a) of the Credit Agreement is amended by replacing the amount
“$10,000,000” therein with “$30,000,000”.

 

(f)Section 13.6(b)(i)(A) of the Credit Agreement is amended by (i) replacing the
reference to “Amendment No. 2 Effective Date” with “Amendment No. 3 Effective
Date” and (ii) replacing the reference to “Tranche B-2 Loans” with “Tranche B-3
Loans”.

 

(g)Article XIII of the Credit Agreement is hereby amended by adding the
following new Section 13.21 thereto and in connection therewith the table of
contents shall be amended to include a reference to “Section 13.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions”:

 

“SECTION 13.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 



 3 

 

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.”

 

2.New Term Loans. Subject to the terms and conditions set forth herein, each
Tranche B-3 Lender severally agrees to make Tranche B-3 Loans to the Borrower in
a single borrowing on the Effective Date in the amount of its Tranche B-3
Commitment. Pursuant to Section 3.2 of the Credit Agreement, the Tranche B-3
Loans shall constitute a separate Class of Loans and shall have the following
terms:

 

(a)Applicable Margin. The ABR Margin with respect to the Tranche B-3 Loans shall
mean a percentage per annum equal to 1.75%. The Eurodollar Margin with respect
to the Tranche B-3 Loans shall mean a percentage per annum equal to 2.75%.

 

(b)Eurodollar Rate Floor. With respect to the Tranche B-3 Loans, the interest
rate in clause (ii) of the definition of “Eurodollar Rate” shall be “0% per
annum”.

 

(c)ABR Floor. With respect to the Tranche B-3 Loans, the interest rate in the
proviso to the definition of “ABR” shall be “0% per annum”.

 

(d)Mandatory Prepayments. The Tranche B-3 Loans shall be subject to mandatory
prepayments as set forth in Section 5.2 of the Credit Agreement.

 

(e)Optional Prepayments. The Tranche B-3 Loans may be optionally prepaid as set
forth in Section 5.1 of the Credit Agreement.

 

(f)Call Protection. In the event that, during the six month period following the
Effective Date, the Borrower (x) makes any prepayment of Tranche B-3 Loans
(including pursuant to Section 5.1(c) or 5.2(b) of the Credit Agreement) in
connection with any Repricing Transaction or (y) effects any amendment,
supplement or modification hereof or hereto resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the Tranche B-3 Lenders, without duplication, (I) in the case of
clause (x), a prepayment premium of 1.0% of the amount of the Tranche B-3 Loans
being prepaid and (II) in the case of clause (y), a payment equal to 1.0% of the
aggregate amount of the applicable Tranche B-3 Loans outstanding immediately
prior to such amendment.

 

(g)Amortization and Maturity Date. The Borrower shall repay to the
Administrative Agent, in Dollars, for the benefit of the Tranche B-3 Lenders, on
each date set forth below (or, if not a Business Day, the immediately preceding
Business Day) (each, a “Tranche B-3 Loan Repayment Date”), a principal amount in
respect of the Tranche B-3 Loans equal to (x) the outstanding principal amount
of Tranche B-3 Loans on the Effective Date multiplied by (y) the percentage set
forth below opposite such Tranche B-3 Loan Repayment Date (each, a “Tranche B-3
Loan Repayment Amount”), as each such Tranche B-3 Loan Repayment Amount may be
reduced pursuant to the other terms hereof and the Credit Agreement:

 

 Date

Tranche B-3 Loan Repayment Amount March 31, 2017 0.25% June 30, 2017 0.25%
September 30, 2017 0.25% December 31, 2017 0.25% March 31, 2018 0.25% June 30,
2018 0.25% September 30, 2018 0.25% December 31, 2018 0.25% March 31, 2019 0.25%
June 30, 2019 0.25% September 30, 2019 0.25% December 31, 2019 0.25% March 31,
2020 0.25% June 30, 2020 0.25% September 30, 2020 0.25% December 31, 2020 0.25%
March 31, 2021 0.25% June 30, 2021 0.25% September 30, 2021 0.25% December 31,
2021 0.25% Tranche B-3 Loan Maturity Date Remaining outstanding amounts

 



 4 

 

 

To the extent not previously paid, all Tranche B-3 Loans shall be due and
payable on the Tranche B-3 Loan Maturity Date.

 

The “Tranche B-3 Loan Maturity Date” shall mean March 19, 2022 or, if such date
is not a Business Day, the immediately preceding Business Day; provided that if
the Permitted Convertible Notes (and any Permitted Refinancing Indebtedness in
respect thereof) are not converted, redeemed, repurchased or refinanced in full
on or before the date that is 91 days prior to the maturity date of the
Permitted Convertible Notes pursuant to one or more transactions permitted under
the Credit Agreement, such that the maturity date in respect of the Permitted
Convertible Notes (and any Permitted Refinancing Indebtedness in respect
thereof) is not at least 91 days after the Tranche B-3 Loan Maturity Date, the
Tranche B-3 Loan Maturity Date shall be the date that is 91 days prior to the
maturity date of the Permitted Convertible Notes or, if such date is not a
Business Day, the immediately preceding Business Day (such date, the “Springing
Maturity Date”); provided further, that no Springing Maturity Date shall be
deemed to occur if on the Springing Maturity Date and at all times following the
Springing Maturity Date until the Permitted Convertible Notes (and any Permitted
Refinancing Indebtedness in respect thereof, the maturity date of which is not
at least 91 days after the Tranche B-3 Loan Maturity Date) are converted,
redeemed, repurchased or refinanced in full, the Borrower maintains Liquidity of
not less than $125,000,000.

 

(h)Termination of Commitments. The Tranche B-3 Commitments shall terminate at
the earlier of (i) funding of Tranche B-3 Loans and (ii) 5:00 p.m. (New York
City time) on the Effective Date.

 

(i)Credit Agreement Governs. Except as set forth in this Agreement, the Tranche
B-3 Loans shall have identical terms as the Tranche B-2 Loans and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Credit Parties or any provisions
regarding the rights or obligations of the Lenders, of the Credit Agreement and
the other Credit Documents, each reference to a “Loan” in the Credit Agreement
shall be deemed to include the Tranche B-3 Loans, each reference to a
“Commitment” in the Credit Agreement shall be deemed to include the Tranche B-3
Commitments and other related terms will have correlative meanings mutatis
mutandis.

 



 5 

 

 

3.Exchange of Term Loans; Cashless Settlement.

 

(a)Notwithstanding anything herein to the contrary, each Lender holding Tranche
B-2 Loans immediately prior to the Effective Date (each such Lender, an
“Existing Lender”) executing and delivering a Lender Consent (as defined below)
that elects the cashless settlement option (i) shall, in lieu of its requirement
to fund a Tranche B-3 Loan, be deemed to have made to the Borrower a Tranche B-3
Loan on the Effective Date in an amount equal to the lesser of (A) the aggregate
principal amount of the Tranche B-2 Loans held by such Existing Lender
immediately prior to the Effective Date (such Existing Lender’s “Existing
Tranche B-2 Loan Amount”) and (B) such Existing Lender’s Tranche B-3 Commitment;
provided that if such Existing Lender’s Tranche B-3 Commitment exceeds such
Existing Lender’s Existing Tranche B-2 Loan Amount, then such Existing Lender
shall be required to fund a Tranche B-3 Loan on the Effective Date in accordance
with Section 2 hereof in an aggregate principal amount equal to such excess, and
(ii) the Borrower shall, in lieu of its obligation to prepay Tranche B-2 Loans
of any Existing Lender, be deemed to have prepaid, on the Effective Date, an
amount of the Tranche B-2 Loans of each Existing Lender in an aggregate
principal amount equal to the lesser of (A) such Existing Lender’s Tranche B-2
Loans and (B) such Existing Lender’s Tranche B-3 Commitment; provided that (1)
if such Existing Lender’s Tranche B-2 Loans exceed such Existing Lender’s
Tranche B-3 Commitment, then the Borrower shall be required to prepay in full,
on the Effective Date, the outstanding principal amount of the Tranche B-2 Loans
of such Existing Lender not deemed to be prepaid pursuant to this clause (ii)
and (2) notwithstanding the operation of this clause (ii), the Borrower shall be
required to pay to such Existing Lender, on the Effective Date, all accrued but
unpaid interest and fees on the outstanding principal amount of the Tranche B-2
Loans of such Existing Lender immediately prior to the Effective Date.

 

(b)Notwithstanding anything herein to the contrary, each Existing Lender that
does not have a Tranche B-3 Commitment shall be repaid in full in cash with
respect to its Tranche B-2 Loans and, by execution of a Lender Consent as
described below, each Tranche B-3 Lender hereby consents to such repayments.

 

(c)Each Existing Lender party hereto hereby waives any requirement to pay any
amounts due and owing to it pursuant to Section 2.11 of the Credit Agreement as
a result of the prepayment of Tranche B-2 Loans described herein.

 

(d)In order to evidence the exchange contemplated above, the Administrative
Agent has notified the Borrower that, upon the occurrence of the Effective Date
(and the payment of all interest and other non-principal amounts then due and
owing by the Borrower to such Existing Lender in respect of such Existing
Lender’s Existing Tranche B-2 Loan Amount on the Effective Date), it will mark
the Register to reflect (a) the Existing Tranche B-2 Loan Amount of each
Existing Lender in the amount equal to such Existing Lender’s Allocated Amount
as no longer outstanding and (b) that each Existing Lender is a Lender under the
Credit Agreement upon the occurrence of the Effective Date in respect of its
Tranche B-3 Commitment. None of the Administrative Agent, WFS, any other agent,
or any of their respective affiliates (each of the foregoing, an “Agent-Related
Person”), shall be liable to any Existing Lender, any other Lender, the Borrower
or any of their respective affiliates, equity holders or debt holders for any
losses, costs, damages or liabilities incurred, directly or indirectly, as a
result of any Agent-Related Person, or their counsel or other representatives,
taking any action in accordance with the Lender Consents or this Agreement or
executing a Lender Consent or this Agreement.

 



 6 

 

 

4.Refinancing Amendment. In each case for all purposes of the Credit Agreement
and each of the other Credit Documents, (a) this Agreement shall constitute a
“Refinancing Amendment”, (b) the Tranche B-3 Loans shall constitute “Refinancing
Loans” and “Credit Agreement Refinancing Indebtedness”, (c) the Lenders’ Tranche
B-3 Commitments in respect of the Tranche B-3 Loans shall constitute
“Refinancing Loan Commitments”, (d) the Tranche B-3 Lenders shall constitute
“Refinancing Lenders” and “Lenders” and (e) the Tranche B-3 Loan Maturity Date
shall constitute the “Refinancing Loan Maturity Date” for the Tranche B-3 Loans.

 

5.Conditions to Effectiveness.

 

(a)This Agreement shall become effective on the first date (the “Effective
Date”), when, and only when, each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:

 

(i)this Agreement shall have been executed and delivered by the Borrower, the
other Credit Parties and the Administrative Agent;

 

(ii)an executed signature page or written consent directing the Administrative
Agent to execute this Agreement on its behalf in the form of Exhibit A hereto
(each, a “Lender Consent”) from all of the Tranche B-3 Lenders;

 

(iii)the Administrative Agent shall have received a certificate of each Credit
Party dated as of the Effective Date signed by an Authorized Officer of such
Credit Party (i) (A) certifying and attaching the resolutions or similar
consents adopted by such Credit Party approving or consenting to the Tranche B-3
Loans, (B) certifying that the certificate or articles of incorporation or
formation and by-laws or operating (or limited liability company) agreement of
such Credit Party either (x) have not been amended since the Closing Date or (y)
are attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of each officer executing this Agreement and
any related documents on behalf of such Credit Party and (ii) in the case of the
Borrower, certifying as to the matters set forth in clauses (v), (vi) and (vii)
below;

 

(iv)(A) all fees and out-of-pocket expenses required to be paid or reimbursed by
the Borrower in connection with this Agreement shall have been paid or
reimbursed and (B) all accrued interest and fees in respect of the Tranche B-2
Loans outstanding immediately prior to effectiveness of this Agreement shall
have been paid;

 

(v)the Administrative Agent shall have received an opinion of Hogan Lovells US
LLP, in form and substance reasonably satisfactory to the Administrative Agent;

 

(vi)both immediately before and after giving effect to the Effective Date and
the incurrence of the Tranche B-3 Loans thereon, all representations and
warranties made by each Credit Party contained in the Credit Agreement and in
the other Credit Documents shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the Effective Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date);

 



 7 

 

 

(vii)the representations and warranties in Section 6 of this Agreement shall be
true and correct in all material respects as of the Effective Date;

 

(viii)no Default or Event of Default shall exist on the Effective Date before or
after giving effect to the effectiveness hereof and the incurrence of the
Tranche B-3 Loans;

 

(ix)The Administrative Agent shall have received (A) a Notice of
Borrowing/Continuation with respect to the Tranche B-3 Loans setting forth the
information specified in Section 2.3(a) of the Credit Agreement and (B) a notice
of prepayment with respect to the prepayment of the Tranche B-2 Loans required
to be made pursuant to Section 5.1(a) of the Credit Agreement.

 

(x)The Lenders shall have received on or prior to the Effective Date, all
documentation and other information reasonably requested by them in writing at
least three (3) Business Days prior to the Effective Date in order to allow the
Lenders to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(b)On the Effective Date, upon the satisfaction of the conditions set forth in
Section 5(a) hereof, the outstanding amount of Tranche B-2 Loans shall be
refinanced in full by the Tranche B-3 Loans.

 

6.Representations and Warranties. By its execution of this Agreement, each
Credit Party hereby represents and warrants that:

 

(a)such Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement;

 

(b)such Credit Party has duly executed and delivered this Agreement and this
Agreement constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity; and

 

(c)neither the execution, delivery or performance by such Credit Party of this
Agreement nor compliance with the terms and provisions thereof nor the
consummation of the transactions contemplated hereby will (a) contravene any
material provision of any applicable law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Subsidiaries (other than Permitted
Liens) pursuant to the terms of any Material Contract of any Credit Party or its
Subsidiaries other than any such breach, default or Lien that could not
reasonably be expected to result in a Material Adverse Effect or (c) violate any
provision of the certificate of incorporation, by-laws or other Organizational
Document of such Credit Party or any of its Subsidiaries.

 



 8 

 

 

7.Use of Proceeds. The Borrower covenants and agrees that it will use the
proceeds of the Tranche B-3 Loans to refinance the aggregate principal amount of
Tranche B-2 Loans outstanding on the Effective Date and to pay any interest,
fees and/or expenses related thereto.

 

8.Waiver of Certain Amount Limitations. By its execution of this Agreement, each
Tranche B-3 Lender hereby waives (a) the requirement in Section 3.2 of the
Credit Agreement that Refinancing Loan Commitments be in integral multiples of
$10,000,000 and (b) the requirement in Section 2.2 of the Credit Agreement that
Borrowings of the Tranche B-3 Loans be in integral multiples of $500,000.

 

9.Reaffirmation of the Credit Parties. Each Credit Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Credit Document to
which such Credit Party is a party is, and the obligations of such Credit Party
contained in the Credit Agreement, this Agreement or in any other Credit
Document to which it is a party are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, in each case as
amended by this Agreement. For greater certainty and without limiting the
foregoing, each Credit Party hereby confirms that the existing security
interests granted by such Credit Party in favor of the Secured Parties pursuant
to the Credit Documents in the Collateral described therein shall continue to
secure the obligations of the Credit Parties under the Credit Agreement and the
other Credit Documents as and to the extent provided in the Credit Documents.

 

10.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except in accordance with Section 13.1 of the Credit
Agreement.

 

11.Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Agreement is a Credit Document. This Agreement
shall not constitute a novation of any amount owing under the Credit Agreement
and all amounts owing in respect of principal, interest, fees and other amounts
pursuant to the Credit Agreement and the other Credit Documents shall, to the
extent not paid on or prior to the Effective Date, shall continue to be owing
under the Credit Agreement or such other Credit Documents until paid in
accordance therewith.

 



 9 

 

 

12.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. SECTIONS 13.13 AND 13.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS
MUTANDIS AND SHALL APPLY HERETO.

 

13.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

14.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile or other
electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

 

[Remainder of Page Intentionally Blank]

 

 

 



 10 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 



  WABASH NATIONAL CORPORATION,   as the Borrower           By: /s/ Jeffery L.
Taylor     Name: Jeffery L. Taylor     Title: Senior Vice President and Chief
Financial Officer

 

 

 



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 

 



  WABASH NATIONAL, L.P.,   a Delaware limited partnership         By: Wabash
National Trailer Centers, Inc.,     Its General Partner                 By: /s/
Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Treasurer

 

 

  WABASH WOOD PRODUCTS, INC., (f/k/a WNC Cloud Merger Sub, Inc.),   an Arkansas
corporation                 By: /s/ Jeffery L. Taylor       Name: Jeffery L.
Taylor       Title: Vice President and Treasurer

 

 

  TRANSCRAFT CORPORATION,   a Delaware corporation                 By: /s/
Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Vice President and
Treasurer

 

 

  WABASH NATIONAL TRAILER CENTERS, INC.,   a Delaware corporation              
  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Treasurer

  



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 

 

 

  CLOUD OAK FLOORING COMPANY, INC.,   an Arkansas corporation                
By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Vice
President and Treasurer

 

 

  CONTINENTAL TRANSIT CORPORATION,   an Indiana corporation                 By:
/s/ Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Treasurer

 

 



  FTSI DISTRIBUTION COMPANY, L.P.,   a Delaware limited partnership         By:
Wabash National Trailer Centers, Inc.,     Its General Partner                
By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Treasurer



 

 

  NATIONAL TRAILER FUNDING, L.L.C.,   a Delaware limited liability company      
  By: Wabash National Trailer Centers, Inc.,     Its Sole Member                
By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Treasurer

 



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 



 

  WABASH NATIONAL MANUFACTURING, L.P., (f/k/a Wabash National Lease Receivables,
L.P.),   a Delaware limited partnership         By: Wabash National Corporation,
    Its General Partner                 By: /s/ Jeffery L. Taylor       Name:
Jeffery L. Taylor       Title: Senior Vice President and Chief Financial Officer

 

 

  WABASH NATIONAL SERVICES, L.P.,   a Delaware limited partnership         By:
Wabash National Trailer Centers, Inc.,     Its General Partner                
By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Treasurer

 

 

  WALKER GROUP HOLDINGS LLC,   a Texas limited liability company       By:
Wabash National, L.P.,     Its Sole Membe         By: Wabash National Trailer
Centers, Inc.,     Its General Partner                 By: /s/ Jeffery L. Taylor
      Name: Jeffery L. Taylor       Title: Treasurer

 



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 



  

  BULK SOLUTIONS LLC,   a Texas limited liability company       By: Walker Group
Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,     Its
Sole Member         By: Wabash National Trailer Centers, Inc.,     Its General
Partner                 By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor
      Title: Treasurer

 

 

  WALKER STAINLESS EQUIPMENT COMPANY LLC,   a Delaware limited liability company
      By: Walker Group Holdings LLC,     Its Sole Member         By: Wabash
National, L.P.,     Its Sole Member         By: Wabash National Trailer Centers,
Inc.,     Its General Partner                 By: /s/ Jeffery L. Taylor      
Name: Jeffery L. Taylor       Title: Treasurer

 



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 



  

  BRENNER TANK LLC,   a Wisconsin limited liability company       By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner                 By: /s/ Jeffery L. Taylor       Name: Jeffery L.
Taylor       Title: Treasurer

 

 

  GARSITE/PROGRESS LLC,   a Texas limited liability company       By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner                 By: /s/ Jeffery L. Taylor       Name: Jeffery L.
Taylor       Title: Treasurer

 



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 



 



  BRENNER TANK SERVICES LLC,   a Wisconsin limited liability company       By:
Brenner Tank LLC,     Its Sole Member         By: Walker Group Holdings LLC,    
Its Sole Member         By: Wabash National, L.P.,     Its Sole Member        
By: Wabash National Trailer Centers, Inc.,     Its General Partner              
  By: /s/ Jeffery L. Taylor       Name: Jeffery L. Taylor       Title: Treasurer

  



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.,   as Administrative Agent           By:
/s/ Lisa Hanson     Name: Lisa Hanson     Title: Vice President

 

 



Wabash National Corporation

Signature Page to Amendment No. 3 to Term Loan Credit Agreement

 

